DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 2, 4, 6, 9-11, 15, 16, 23, 25, 26, 29, 32, 33, 35, 36, 40, 42, 46, 55 and 56 are allowed.
The following is an examiner’s statement of reasons for allowance: the claimed invention encompasses a system for performing at least one impedance measurement on a subject comprising a first and second housing where the first housing is configured for contact with feet of the subject and comprises a rigid material defining first and second recesses, first and second pairs of footplate electrodes located within the recesses. The primary reason for the allowance of the claims is the inclusion of the limitation in all the claims encompassing the housing defining first and second recesses having footplate electrodes which is not found in the prior art references.  The prior art of record, notably Chetham, Oshima, and Jensen does not anticipate nor make reasonably obvious the claimed recesses with the footplate electrodes located therein. Chetham teaches no form of rigid housing having footplate electrodes.  Oshima does not teach the footplate electrodes located within any feature which can reasonably be considered a recess nor does Oshima suggest any such feature in their disclosure. Jensen’s teachings do not pertain to foot electrodes nor suggest any such feature.  The . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN S MELHUS whose telephone number is (571)272-5342. The examiner can normally be reached Monday - Friday | 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 571-272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/BENJAMIN S MELHUS/Examiner, Art Unit 3791